Citation Nr: 0214264	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
including due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a chronic heart 
disability, including due to exposure to ionizing radiation.  

3.  Entitlement to service connection for benign prostate 
hypertrophy, including due to exposure to ionizing radiation.  

4.  Entitlement to service connection for hypothyroidism, 
including due to exposure to ionizing radiation.  

(The issues of entitlement to service connection for a skin 
disability and sterility, including due to exposure to 
ionizing radiation, will be addressed in a separate decision 
of the Board).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946; from November 1946 to May 1948; and from August 
1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for lung cancer, 
heart disease, benign prostate hypertrophy, hypothyroidism, a 
skin disability, and sterility, including due to exposure to 
ionizing radiation.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a skin disability 
and sterility, including due to exposure to ionizing 
radiation pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  
The veteran testified at a videoconference hearing before the 
undersigned Member of the Board at the RO in December 2001.  
At the hearing he submitted additional evidence directly to 
the Board with a waiver of RO consideration in accordance 
with 38 C.F.R. § 20.1304 (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran served as part of the occupation forces in 
Nagasaki, Japan, from September 23, 1945 to November 8, 1945; 
and is considered a radiation-exposed veteran.  

3.  The veteran was diagnosed with lung cancer in January 
1999.  

4.  Lung cancer is presumed to be due to exposure to ionizing 
radiation in service.  

5.  Heart disease, benign prostate hypertrophy or 
hypothyroidism are not presumed to be due to exposure to 
ionizing radiation in service; and the veteran has not 
submitted scientific or medical evidence that these 
disabilities are radiogenic diseases.  

6.  The veteran did not manifest a chronic heart disability 
in service or to a degree of 10 percent or more within one 
year of his discharge from service.  

7.  The veteran was not treated for or diagnosed with benign 
prostate hypertrophy or hypothyroidism in service.  

8.  A chronic heart disability, benign prostate hypertrophy 
and hypothyroidism have not been shown by competent evidence 
to be etiologically related to the veteran's service, 
including exposure to ionizing radiation.   

CONCLUSIONS OF LAW

1.  Lung cancer was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(d) 
(2001); 38 C.F.R. § 3.309(d) (as amended at 67 Fed. Reg. 
3,612-16 (Jan. 25, 2002)).  

2.  A chronic heart disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in service, and was not due to exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) and (d), 3.311 
(2001); 38 C.F.R. § 3.309(d) (as amended at 67 Fed. Reg. 
3,612-16 (Jan. 25, 2002)).  

3.  Benign prostate hypertrophy was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service due to exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 (2001); 38 C.F.R. 
§ 3.309(d) (as amended at 67 Fed. Reg. 3,612-16 (Jan. 25, 
2002)).  

4.  Hypothyroidism was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service due to exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(d), 3.311 (2001); 38 C.F.R. § 3.309(d) (as 
amended at 67 Fed. Reg. 3,612-16 (Jan. 25, 2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, a statement of the case, and VA letters 
to the veteran, apprised the veteran of the law applicable in 
adjudicating the appeal, the reasons and bases for VA's 
decisions, the information and evidence needed to 
substantiate the claims, and the development actions of the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The February 2001 statement of the case included a discussion 
of 38 C.F.R. § 3.311 which apprised the veteran of the 
evidence he was required to submit to substantiate his claims 
and what evidence VA had already obtained and considered.  
Additionally, in a March 2000 letter, the RO described the 
evidence required to establish service connection for a 
disability.  Although this letter specifically discussed the 
well-grounded requirement that is no longer applicable, the 
Board notes that the essential elements required to establish 
service connection have not been changed by the VCAA, and the 
letter served to adequately notify the veteran of the 
evidence he was required to submit to substantiate his claim 
for service connection on a direct or presumptive basis.  

The correspondence in the file reflects that the veteran's 
representatives received copies of the documents cited above.  
There is no indication that these documents were returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment reports and private medical 
records have been associated with the file, and the veteran 
was informed in the February 2001 statement of the case of 
the evidence that had been obtained.  A dose estimate was 
provided by the Defense Threat Reduction Agency, and the 
required opinion was obtained.  Additionally, the veteran 
provided testimony at a videoconference hearing before the 
undersigned Member of the Board in December 2001.  He 
testified that his current disabilities were related to the 
radiation he experienced during the occupation of Nagasaki.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  To establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Hilkert v. 
West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 
2000) (table).  First, there are certain types of cancer 
specific to radiation-exposed veterans that are presumptively 
service-connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Second, service connection may be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b).  Third, direct service 
connection may be established as discussed above under 
38 C.F.R. § 3.303(d) by showing that the disease or malady 
was incurred during or aggravated by service.  

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 C.F.R. 
§ 3.309(d)(3)(i) (2001).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; internment as a prisoner 
of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or presence on the grounds 
of a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (as amended at 67 
Fed. Reg. 3,612-16 (Jan. 25, 2002)).  

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  
38 C.F.R. § 3.309(d)(3)(iv) (2001).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Lung Cancer

During the course of the veteran's appeal, 38 C.F.R. 
§ 3.309(d)(2) was amended, and lung cancer was included in 
the list of presumptive diseases specific to radiation-
exposed veterans.  Hence, the regulation now provides that 
lung cancer becoming manifest in a "radiation-exposed 
veteran" shall be service-connected.  38 C.F.R. 
§ 3.309(d)(2)(xx) (as amended at 67 Fed. Reg. 3,612-16 (Jan. 
25, 2002)).  Clearly, for consideration of the claim for 
service connection for lung cancer, the new version of the 
regulation is more advantageous to the veteran.  See Karnas, 
supra.  

Service records reflect that the veteran served more than 90 
days during a period of war, including as a member of the 
American occupation forces in Japan with the 3rd Battalion, 
2nd Marines, 2nd Marine Division, during the occupation of 
Nagasaki, from September 23, 1945 to November 8, 1945.  
38 C.F.R. § 3.309(d)(3)(iv) (2001).  Therefore, he 
participated in a radiation-risk activity and is considered a 
radiation-exposed veteran.  38 C.F.R. §§ 3.307, 
3.309(d)(3)(i) (2001).  Private medical records show that the 
veteran was diagnosed with lung cancer in January 1999.  
Accordingly, his lung cancer is presumed to be due to 
exposure to ionizing radiation in service, and service 
connection for that disability is warranted.  38 C.F.R. 
§ 3.309(d) (as amended at 67 Fed. Reg. 3,612-16 (Jan. 25, 
2002)).  

The Board notes that, although the RO has not had the 
opportunity to adjudicate the veteran's claim under the new 
version of 38 C.F.R. § 3.309(d), there has been no prejudice 
to the veteran since the benefit has been granted.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Chronic Heart Disability, Benign Prostate Hypertrophy,
and Hypothyroidism

Where a veteran served 90 days or more during a period of war 
and coronary artery disease or hypertension becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  

As discussed above, the veteran participated in a radiation-
risk activity during his active service and is considered a 
radiation-exposed veteran.  However, heart disease, benign 
prostate hypertrophy, and/or hypothyroidism are not included 
in the list of diseases that may be presumed to have been due 
to radiation exposure provided at 38 C.F.R. § 3.309(d) (as 
amended at 67 Fed. Reg. 3,612-16 (Jan. 25, 2002)).  
Therefore, service connection may not be granted on a 
radiation exposure presumptive basis.  In this regard, the 
Board notes that as discussed above, 38 C.F.R. § 3.309(d) was 
amended and the RO did not have the opportunity to adjudicate 
the veteran's claim under the new version of 38 C.F.R. 
§ 3.309(d).  However, heart disease, benign prostate 
hypertrophy or hypothyroidism were not added to list the 
conditions for which service connection may be presumed to be 
due to exposure to ionizing radiation.  Hence, for the 
purpose of these disabilities, the new version of the 
regulation is not more favorable to the veteran and he has 
not been prejudiced by the Board's consideration of the 
matter at this time.  See Bernard, supra.

Second, heart disease, benign prostate hypertrophy and 
hypothyroidism are not among the diseases cited as 
"radiogenic diseases" under 38 C.F.R. § 3.311.  The veteran 
has not provided competent scientific or medical evidence 
that heart disease, benign prostate hypertrophy or 
hypothyroidism are radiogenic diseases, and there is no 
indication in the record that the veteran has been diagnosed 
with or treated for cancer of the prostate or thyroid which 
are considered radiogenic diseases.  The veteran has 
submitted a newspaper clipping discussing the nuclear fallout 
from Chernobyl and the arrest of a well-known expert on the 
effects of radiation exposure who claimed that there was a 
link between radiation and heart disease as well as numerous 
cancers.  He also submitted a newspaper clipping discussing 
the high incidence of cancers among workers at a nuclear 
facility.  However, this information alone does not 
demonstrate that the veteran's claimed disorders are 
radiogenic diseases.  These documents do not discuss 
observations, findings, or conclusions which are 
statistically and epidemiologically valid, statistically 
significant, capable of replication; or consistent with 
current medical knowledge.  38 C.F.R. § 3.311(c) (2001).  
Furthermore, the internet research information submitted only 
discussed cancer risks among atomic bomb survivors, not any 
other disabilities.  Hence, there is no requirement that 
these issues be referred to the Under Secretary for Benefits 
for review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.  38 C.F.R. § 3.311(b)(4) (2001).  

Finally, service medical records do not document any 
treatment for a chronic heart disability, a prostate 
disability, or a thyroid disability.  Post-service treatment 
reports and insurance records show that the veteran was 
initially diagnosed with heart disease in the late 1970's, 
approximately 20 years after his discharge from service.  
Hence, presumptive service connection for heart disease has 
not been established.  38 C.F.R. § 3.309(a).  A November 1986 
VA outpatient record indicates that the veteran's past 
medical history included treatment for a thyroid disability 
and a prostate disability shortly after his exposure to 
radiation in service.  However, there is no medical evidence 
supporting the veteran's assertion that these disabilities 
were related to his active military service, including 
exposure to ionizing radiation.  38 C.F.R. § 3.303(d).  
Although the veteran contends that these disabilities are 
related to his period of active service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu, 
supra.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's heart disease, benign prostate hypertrophy or 
hypothyroidism was incurred in or aggravated by active 
service, or may be presumed to have been incurred in service, 
including due to exposure to ionizing radiation.  
Accordingly, the Board concludes that service connection for 
these disabilities must be denied.  



ORDER

Service connection for lung cancer due to exposure to 
ionizing radiation is granted.

Service connection for heart disease, including due to 
exposure to ionizing radiation, is denied.  

Service connection for benign prostate hypertrophy, including 
due to exposure to ionizing radiation, is denied.  

Service connection for hypothyroidism, including due to 
exposure to ionizing radiation, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

